Sternhagen,
dissenting: From the facts found it appears that petitioner, having put $35,010.87 into the oil property, exchanged in 1919 such interest for 4,812 shares of common stock in the Delaware company. Thus, as the Board says, the petitioner under section 202 (b) of the 1918 Act realized gain or loss in the difference between the cost of $35,070.81 and the value of the common stock received, and the value of the stock received 'became the basis of any recognizable future gain or loss upon its disposition. But the value of the common stock so received in 1919 can not be found from the evidence, and therefore, if for no other reason, the measure of gain or loss in 1923 could not be determined even if under the 1921 Act any gain or loss could be recognized for tax purposes. Petitioner also bought 1,452 shares of preferred in the Delaware company at a cost of $36,300.
It seems to me that so far as the evidence shows there may have been a reorganization in December, 1923. The principal stockholders and creditors of the Delaware company caused a reorganization by means of a new corporation of Oklahoma and a contract whereby the same business properties could be operated for the same principal individuals. The facts show only that petitioner subscribed for stock in the new corporation. It does not appear how the subscription was discharged or the stock paid for. How, then, can it be said that there was not a reorganization within the *1044broad inclusive provisions of section 202 (c) (2), Revenue Act of 1921, and that the stock in the Oklahoma company was not received in place of the stock owned by him? Having invested $71,370.87 in the project of operating under the original lease, and having his investment evidenced by stock, he continued to hold an investment in this project, the corporation having been reorganized so that he subsequently held the new stock in place of the old. At least this is a possible inference from the evidence. ' Therefore, as provided in section 202 (c) (2), no gain or loss shall be recognized.
In my opinion, petitioner was entitled to no deduction in respect of either the common or preferred stock in the Delaware corporation, and respondent’s determination should be sustained.